Citation Nr: 0715276	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral knee 
disability, to include osteoarthritis of the knees.

2.  Entitlement to service connection for bilateral hip 
disability, to include osteoarthritis of the hips.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  A bilateral knee disability to include osteoarthritis was 
not manifest during service, osteoarthritis of the knees was 
not manifest within one year of separation, and current 
bilateral knee disability, to include osteoarthritis, is not 
attributable to service.

2.  A bilateral hip disability to include osteoarthritis was 
not manifest during service, osteoarthritis of the hips was 
not manifest within one year of separation, and current 
bilateral hip disability, to include osteoarthritis, is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service and osteoarthritis may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A bilateral hip disability was not incurred in or 
aggravated by service and osteoarthritis may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for a disability resulting from 
residuals of a bilateral knee injury, to include 
osteoarthritis, and a hip disability, to include 
osteoarthritis of the hips.  The Board notes that the 
veteran's claim was received in June 2002.  In July 2002, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was also advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the July 
2002 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed a claim for service connection for an 
injury to both knees, and a hip disability, in June 2002.  In 
a July 2002 statement, the veteran asserted that he was 
"seen in the infirmary for joint pain in both knees."  He 
claimed that the problem was "aggravated by calisthenics, 
marching, and running."  The veteran went on to state, "I 
feel that my osteoarthritis originated back during my 
military time period due to the situation mentioned above."

Despite the veteran's contentions to the contrary, his 
service medical records are negative for any reports of joint 
pain in the knees.  On his enlistment examination, the 
veteran reported that his lower extremities were "normal."  
On December 6, 1973, the veteran was treated for a left thigh 
injury when he was "caught between a truck and a trailer."  
A contusion, with moderate swelling, was reported.  During a 
follow-up appointment on December 11, a "normal healing 
bruise" was noted.

When asked if "back, knee, or ankle pain" was "persistent" 
during a 1978 health screening, the veteran only circled 
"back."  A note from April 1981 stated that the veteran's 
medical records had been reviewed, and a "determination has 
been made that medical examination for separation is not 
required."  The veteran was separated from service in June 
1981.  

X-ray records from Hedrick Medical Center in September 1992 
demonstrate degenerative joint disease (DJD) or 
osteoarthritis in both knees.  That diagnosis was thereafter 
confirmed in VA outpatient records as well as on a December 
1994 VA examination, which also noted "degenerative joint 
disease of both hips."  The veteran reported that in 1991, 
he began developing pain in his right knee.  There was no 
history of any injury.  Thereafter, the veteran indicated 
that he also began noticing pain in the left knee as well as 
in the hips.  An October 1992 VA outpatient record includes a 
notation of a three year history of painful knees with some 
swelling.

Outpatient reports from the North Missouri Medical Clinic, 
dated November 1992 through February 1999, repeatedly 
reference pain and swelling in the knees caused by arthritis.  
The veteran was provided injections to the affected areas and 
was prescribed pain medication.

A letter from the Brookfield Family Health Clinic, received 
in September 2002, stated that the veteran's medical records 
were lost during a 1998 fire.

Outpatient reports from the Leavenworth VA Medical Center 
(VAMC), from July 2002 through October 2005, also note the 
presence and treatment of osteoarthritis.  The veteran's 
medications were changed and increased during this period, as 
the report noted that "pain not properly controlled."  
Chronic, bilateral knee, hip, and back pain was reported 
throughout. 



Law and Regulations

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion and Analysis

The veteran has a current diagnosis of osteoarthritis of the 
knees and hips.  Ample medical documentation, from 1992 
forward, reflects these diagnoses.

However, the record establishes that there was no knee or hip 
disease or injury during service.  The veteran was likewise 
not treated or diagnosed as having any knee or hip disability 
to include osteoarthritis during service.  Moreover, the 
record does not reflect any manifestations of osteoarthritis 
of the knees or hip within one year following service.  The 
first diagnosis of degenerative joint disease/osteoarthritis 
occurred in September 1992, almost eleven years after 
separation.  On a 1994 VA examination, the veteran 
specifically denied that there was any prior history of 
injury.  

Further, the veteran has not submitted a medical opinion 
stating that his current condition is etiologically related 
to service.  The only statement made to that point was 
proffered by the veteran himself.  The Board observes that it 
cannot credit the veteran's assertions regarding the nature 
and cause of his bilateral knee and hip conditions, as the 
veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's claimed bilateral 
knee and hip disabilities based on his statements alone.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

To that end, the veteran reported a heavy callisthenic 
workload in conjunction with his "Special Training 
Company."  He further reported a visit to the infirmary for 
"joint pain in both knees," but that visit could not be 
verified by the veteran's service medical records.  Although 
the veteran claimed that his current knee and hip 
disabilities were a direct result of his exercise regimen, he 
offered no medical evidence to support his contentions.

In sum, the competent evidence does not establish that 
current knee and back disabilities began in service or that 
osteoarthritis was manifest within one year of separation.  
The service medical records showed no knee or hip injury or 
disease.  Thus, there was no chronic knee or hip disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over a decade after such 
separation, the veteran was initially diagnosed as having 
osteoarthritis.  In essence, the veteran's assertions of 
chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
knee and back disabilities to include osteoarthritis.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case and service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral knee disability, to include 
osteoarthritis of the knees is denied.

Service connection for bilateral hip disability, to include 
osteoarthritis of the hips is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


